COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                        Transmitted 12/30/2014 12:20:19 PM
                                                           Accepted 12/30/2014 3:56:52 PM
                     IN THE TEXAS COURT OF CRIMINAL APPEALS                   ABEL ACOSTA
                                  AUSTIN, TEXAS                                       CLERK

LAWREN CE DONOVAN
              APPELLANT
                                                                                              December 31, 2014

v.                                                                   No. PD-0474-14

THE STATE OF TEXAS
               APPELLE


     COUNSELS MOTION TO PERMIT LEAD COUNSEL TO WITHDRAWAL AND
              SUBUSTITUTION OF LEAD COUNSEL ON APPEAL


        Lead Counsel, David L. Richards, pursuant to appellate rule 6.5 (d), moves the Court to

permit him, to withdraw from further representation on appeal, and requests that honorable John

Hill Cayce, State Bar No. 04035650, to substitute as lead counsel in his place showing the Court

the following:

                                                 I.

       David L. Richards is leaving private practice, effective January 1, 2015, in the anticipation

he will be entering government service the following day.

                                                 II.

       Continued representation past January 1, 2015, would constitute a conflict of interest.

The substitution of lead counsel is necessary to ensure Appellant receives effective assistance of

counsel on appeal.

                                                III.

       John Cayce's contact information is: 201 Main Street, Suite 200, Fort Worth, Texas

76102, Phone: (817) 878-3597, Fax: (817) 878-9797, State Bar No. 04035650.

                                                IV.
        A copy of this Motion is being delivered to appellate by both certified mail and regular

 mail this 30th day of December 2014. There are no current deadlines to be met, and the appeal is

 currently awaiting the issuance of an opinion from this court.

        Wherefore, Counsel asks that this Motion be granted.



                                                     Respectfully Submittj? •

                                                              /)14M.· J ~~ ........
                                                     David Richards
                                                     State Bar No. 16845500
                                                     3001 West 5th Street, Suite 800
                                                     Fort Worth, Texas 76107
                                                     Phone: (817) 332-5567
                                                     Fax: (817) 885 -7688


                    CERTIFICATE OF CONFERENCE AND SERVICE

       The undersigned, David Richards, certifies that that a true copy of this document has been

e-served this day to the appellate division of the Tarrant County District Attorney's Office, a

member of which (Charles Mallin) has indicated they have no opposition to its granting, this 30th

day of December 2014.




                                                     David Richards